Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/5/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation "a trigger mechanism comprising a projection, an edge (13), on the outside of the plunger (2), which projection/edge, (13) abuts a trigger mechanism/rocker arm (11)". It is unclear what is meant by “projection/edge” and “trigger mechanism/rocker arm”. It has been interpreted that the projection is part of the trigger mechanism and the edge is on the outside of plunger, thus, it is confusing that 
Claim 1 recites the limitation "the top of the room". There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the one end of the rocker arm". There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the opposite end in loaded position". There is insufficient antecedent basis for this limitation in the claim. 
Claim 2 recites the limitation "the wall of the room". There is insufficient antecedent basis for this limitation in the claim.
Claim 3 is rejected as being dependent from a rejected base claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Winkler (U.S. Patent No. 3,362,100) in view of Redmayne (WO 2017/078546 A1, as cited by Applicant).




For claim 3, Winkler fails to specifically use of the trap according to claim 1, characterized in that the trap is mounted with the entrance to the room from below. However, Redmayne teaches use of a trap where the trap (Figs. 8-12: 1) is mounted with the entrance (Fig. 1: 10) to the room from below (Page 9, lines 26-33). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the trap of Winkler to include the entrance to the room from below as taught by Redmayne for the advantage allow a target animal to enter the trap at the most suitable location. 

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Winkler in view of Redmayne, as applied to claims 1 and 3 above, and further in view of Zapata et al. (U.S. Patent No. 5,107,619).
For claim 2, Winker as modified by Redmayne disclose the invention substantially as claimed, but fails to specifically show the plunger and the wall of the room are conductive for conducting an electric current when the plunger contacts the .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Lusk (U.S. Patent No. 3,638,348) shows a trap comprising a plunger (22) and return spring (23) electrically operated within a room having an entrance to the room from below (25).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE A CLERKLEY whose telephone number is (571)270-7611.  The examiner can normally be reached on 8:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIELLE A CLERKLEY/           Examiner, Art Unit 3643